Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9 and 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “shaping portions of the single-piece blank into at least two ball-like sections,” which renders the claim indefinite because it is not clear what is required for a section to be “ball-like,” i.e., shaped similar to a baseball or similar to a football or any other ball.  For the purposes of examination, this phrase will be interpreted as shaping portions of the single-piece blank into at least two spherical sections.  Claim 1 is also missing a colon after the term “comprising.”
Regarding claim 16, the claim recites “holding the supply head of the blank includes holding the blank and a first terminal end of the blank” which renders the claim indefinite because it is not clear if this requires holding the blank at an additional location other than the supply head or if holding the supply head includes also holding the blank and the terminal end or if the supply head includes additional components of the blank beyond the disk.  For the purposes of examination, this phrase will be interpreted as the supply head of the blank includes components beyond the disk and holding the supply head of the blank includes holding any portions supply head at areas other than the disk.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,206,828 to Kikuchi in view of US 2007/0022795 A1 to Taniguchi.
Regarding claim 1, Kikuchi teaches a method for producing a connecting element comprising at least two spherical sections (Figs. 8-10), wherein two spherical sections are directly adjacent to each other (Fig. 9 shows the ball-like sections next to each other), or wherein two spherical sections are connected to each other by means of a connecting section (Fig. 9b shows the balls connected to each other by a connecting section), the method comprising 
rolling a single-piece blank 5 (Figs. 1-2 and 8-9; Col. 2, Lns. 14-23; the bar 5 is inserted into the die to be rolled into the ball-like elements), which is cylindrical at least in sections (Figs. 1-2 and 8-9; Col. 2, Lns. 14-23 and 65-72; the bar 5 is described as having a “cylindrical surface”), between at least two rolling tools 1 (Figs. 8-9; Col. 2, Lns. 14-23) and shaping portions of the single-piece blank into the at least two ball-like sections and optionally the connecting section during the rolling (Figs. 8-10; Col. 1, Lns. 59 through Col. 2, Ln. 3; it is noted that while Figs. 8-10 show only one complete ball being formed, these figures are sectional views that do not show the full dies or elements produced by the dies and as shown in Fig. 8b the sectional view along line X-X is through a complete groove 3 while Fig. 10 shows another full groove 3, which will result in two ball-like sections being shaped in the bar 5 by the at least two grooves 3).
Kikuchi fails to explicitly teach holding the blank at least before the beginning of the rolling at a supply head of the blank and prior to the insertion of the blank between the at least two rolling tools, wherein the supply head is a disk that is wider than it is tall and projects in the radial direction over the blank which is cylindrical except for the supply head.
Taniguchi teaches a method of forming ball-like connecting elements (Abstract) including a blank 14 with a supply head 15, 16 of the blank that is a disk that is wider than it is tall and projects in the radial direction over the blank which is cylindrical 17 except for the supply head 15, 16 (Figs. 5-8; Para. [0030]; as discussed in further detail in the Response to Arguments section below, the term “supply head” is interpreted as the portions of the blank that do not form a cylindrical shape and are not part of the cylindrical portion of the blank that is rolled, and Taniguchi teaches a supply head with a T-shaped cross-section, i.e., not cylindrical, that includes a disk 16 and a narrow portion 15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kikuchi to provide a supply head as taught by Taniguchi so that the blank may be securely and accurately positioned for the rolling process and then maintained in the desired position by positioning the disk portion against the rolling jaws, thus increasing the efficiency and accuracy of the manufacturing process.
Further, the background of Taniguichi teaches holding the blank 14 at least before the beginning of the rolling at a supply head 15, 16 of the blank (Para. [0003]; teaching that it is known to hold the narrow portion of the supply head).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to hold the blank at least before the beginning of the rolling at a supply head 15, 16 of the blank as taught by the background of Taniguichi so that the blank may be accurately positioned in the rolling jaw and held in place while the rolling jaws close around the portion of the blank that is to be rolled.
Regarding claim 2, modified Kikuchi teaches the method as claimed in claim 1 (Figs. 8-10). 
Kikuchi fails to explicitly teach wherein the shaping takes place over the course of 10 to 15 revolutions of the blank.
Kikuchi teaches the shaping takes place over the course of an undisclosed number of revolutions of the blank between the tools (Fig. 8; Col. 2, Lns. 14-23).  It is noted that the number of revolutions of the bar 5 during the shaping is a result of the length of the dies 1 relative to the diameter of the bar 5.  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the size/proportion of the dies and bar such that the number of revolutions to shape the bar are 10 to 15 as it has been held that changes in size or proportion of known components involves only routine skill in the art and such changes do not patentably distinguish a feature over the prior art (see MPEP 2144.04, citing In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).
Regarding claim 6, modified Kikuchi teaches the method as claimed in claim 1 (Figs. 8-10), wherein the blank 5 has a circular-cylindrical body except for the supply head (Figs. 1-2 and 8-9; Col. 2, Lns. 14-23 and 65-72; the bar 5 is described as having a “cylindrical surface”).
Regarding claim 7, modified Kikuchi teaches the method as claimed in claim 1 (Figs. 8-10), wherein each rolling tool is a flat rolling jaw 1 (Figs. 8-10).
Regarding claim 8, modified Kikuchi teaches the method as claimed in claim 7 (Figs. 8-10), wherein each flat rolling jaw 1 has two channel-shaped recesses 3 (Figs. 8-10; Col. 1, Lns. 59 through Col. 2, Ln. 3; it is noted that while Figs. 9 and 10 show only one complete ball being formed, these figures are sectional views that do not show the full dies or elements produced by the dies and as shown in Fig. 8b the sectional view along line X-X is through a complete groove 3 while Fig. 10 shows another full groove 3, which will result in two ball-like sections being shaped in the bar 5 by the at least two grooves 3) which widen and become deeper in the designated rolling direction (Figs. 8-10; Col. 1, Lns. 59-69; the grooves have “a uniformly increasing width w and depth h”).
Regarding claim 9, modified Kikuchi teaches the method as claimed in claim 8, wherein the two channel-shaped recesses 3 are separated by means of a central web 2 running parallel to the designated rolling direction (Figs. 8-10).
Regarding claim 16, modified Kikuchi teaches the method as claimed in claim 1, wherein holding the supply head 15, 16 of the blank includes holding the blank and a first terminal end of the blank (Taniguchi, Para. [0003]; Figs. 5-9; modified Kikuchi includes the supply head and holding step taught by Taniguchi, which includes holding the narrow diameter 16 of the supply head which is also part of the blank and at an end of the blank opposite the portion to be rolled).
Claim 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi in view of Taniguchi in further view of US 4,489,581 to Davidovich.
Regarding claim 3, modified Kikuchi teaches the method as claimed in claim 1 (Figs. 8-10). 
However, Kikuchi fails to explicitly teach cutting off a respective slug from the outer ends of the ball-like sections at the end of the rolling operation by means of a separating edge on a rolling tool, which separating edge extends beyond the center longitudinal axis of the connecting element.
Davidovich teaches a method for producing a connecting element comprising at least spherical two ball-like sections (Abstract; Figs. 1-5), comprising cutting off a respective slug 5 from the outer ends of the ball-like sections at the end of the rolling operation by means of a separating edge 8 on a rolling tool 7 (Figs. 2-5; Col. 3, Lns. 3-10 and 44-68; shearing blades 8 are mounted on the tools 7 “at their terminal parts” and cut off the cones 5, i.e., slugs), which separating edge 8 extends beyond the center longitudinal axis of the connecting element (Figs. 4-5 show the shearing blades extending beyond the center longitudinal axis of the connecting element to shear off the end crops 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the rolling tool of Kikuchi to include the shearing blades of Davidovich so that the excess material may be removed during the forming process thus “decreas[ing] the time required for manufacturing the articles as well as to increase the production rate” (Davidovich, Col. 2, Lns. 29-36).
Regarding claim 5, modified Kikuchi teaches the method as claimed in claim 3 (Figs. 8-10), further including cutting off the supply head 3 together with cutting off one of the slugs 5 (Davidovich, Figs. 2-5; it is noted that modified Kikuchi includes the shearing element of Davidovich which also includes shearing off a supply head, i.e., end crop 3).
Response to Arguments
Applicant’s amendments and remarks filed April 27, 2022, with respect to some of the rejections of the claims under 35 USC 112 have been fully considered and are persuasive for all of the rejections, except for the one instance of “ball-like” still recited in claim 1.  These rejections have been withdrawn.  However, it is noted that newly added claim 16 has introduced additional indefiniteness issues, as discussed above.
Applicant's arguments have been fully considered with respect to the rejections under 35 USC 102 and 103 but they are not persuasive. 
Applicant argues that prior art references fail to teach “holding the blank at least before the beginning of the rolling at a supply head of the blank and prior to the insertion of the blank between the at least two rolling tools” because Taniguchi is silent regarding holding the blank by the disk section of the supply head and teaches “to hold the blank 29 of Fig. 4, the blank 35 of Fig 10, the blank 44 of Fig. 11 and the blank 50 of Fig. 12 at a narrow diameter section 15, 36, 45, 51, respectively.” Remarks, PP. 6-7.  This argument has been carefully considered but it is not persuasive.  While Applicant is correct that Taniguchi is silent regarding holding the blank by the disk portion of the supply head, the supply head only including the disk portion is not commensurate in scope with the claim language.  The claim recites that the “supply head is a disk that is wider than it is tall and projects in the radial direction over the blank which is cylindrical except for the supply head,” and the broadest reasonable interpretation of this phrase is that the supply head is wider than it is tall, projects in the radial direction over the blank, and the supply head is not cylindrical while the remainder of the blank is cylindrical.  Accordingly, the supply head is interpreted as being the portion with a T-shaped cross-section above the part of the blank that is rolled between the rolling jaws, and this T-shaped portion includes the wide portion 16 and the narrow portion 15.  As discussed above, Taniguchi teaches holding the supply head by the narrow portion 15 before the beginning of the rolling and prior to the insertion of the blank between the rolling tools.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                                                                                                                                                                                                                           /DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725